Case 3:20-cv-01387-HES-JBT Document 6 Filed 03/01/21 Page 1 of 7 PageID 652




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

AVA ELECTRIS CANNIE, etc.,

             Plaintiff,

v.                                                 CASE NO. 3:20-cv-1387-HES-JBT

REFIK WERNER ELER ESQ.,

          Defendant.
________________________________/

                           REPORT AND RECOMMENDATION 1

      THIS CAUSE is before the Court on pro se Plaintiff’s Application to Proceed

in District Court Without Prepaying Fees or Costs, which the Court construes as a

Motion to Proceed In Forma Pauperis (“Motion”) (Doc. 2). For the reasons stated

herein, the undersigned respectfully RECOMMENDS that the Motion be DENIED

and the case be DISMISSED.

      I.     Background

      The Court previously took the Motion under advisement and directed Plaintiff

to file an amended complaint that cured the deficiencies set forth in the prior Order


      1     AWithin 14 days after being served with a copy of [this Report and
Recommendation], a party may serve and file specific written objections to the proposed
findings and recommendations.@ Fed. R. Civ. P. 72(b)(2). AA party may respond to
another party=s objections within 14 days after being served with a copy.@ Id. A party=s
failure to serve and file specific objections to the proposed findings and recommendations
alters the scope of review by the District Judge and the United States Court of Appeals
for the Eleventh Circuit, including waiver of the right to challenge anything to which no
specific objection was made. See Fed. R. Civ. P. 72(b)(3); 28 U.S.C. ' 636(b)(1)(B); 11th
Cir. R. 3-1.
Case 3:20-cv-01387-HES-JBT Document 6 Filed 03/01/21 Page 2 of 7 PageID 653




(Doc. 4). In the initial Complaint, Plaintiff was attempting to sue a court-appointed

attorney who previously represented her in an ongoing criminal case in the Fourth

Judicial Circuit Court in and for Duval County, Florida. 2 (Doc. 1.) Plaintiff alleged

that Defendant violated several of her constitutional rights by having her found

incompetent in the criminal case, resulting in her lengthy stay in a “mental

institution.” 3 (Id.)

       The Court noted that, despite the various labels used in the Complaint, it

appeared that Plaintiff was attempting to bring claims pursuant to 42 U.S.C. § 1983

based on Defendant’s conduct while representing her in the criminal case,

including his alleged ineffective assistance of counsel. (Doc. 4 at 4.) However,

the Court informed Plaintiff that she had failed to sufficiently allege any such

claim(s) because, in general, “[a] court-appointed criminal defense attorney fails to

act under color of state law when performing a lawyer’s traditional functions as

counsel to a defendant in a criminal proceeding.” See Witmer v. Flanagan, Case

No. 8:06-cv-200-T-23MAP, 2006 WL 8440162, at *1 (M.D. Fla. Nov. 28, 2006)


       2
       Plaintiff attempted to remove the ongoing criminal case to this Court, and it was
subsequently remanded. See State of Florida v. Cannie, Case No. 3:20-cv-1355-HES-
PDB.
       3It appears that Plaintiff previously brought similar claims against Defendant in the
Fourth Judicial Circuit Court in and for Duval County, Florida. (Doc. 1 at 4.) The Court
previously took judicial notice of the court file in that case, Cannie v. Eler, Case No. 2019-
CA-7205. In that case, Defendant moved to dismiss Plaintiff’s claims. That court granted
the motion and dismissed the claims with prejudice. However, two days prior to entry of
that order, Plaintiff filed a notice of voluntary dismissal without prejudice of those claims.
She then filed the instant case.
                                                2
Case 3:20-cv-01387-HES-JBT Document 6 Filed 03/01/21 Page 3 of 7 PageID 654




(dismissing section 1983 claims against a court-appointed criminal defense

attorney based on alleged ineffective assistance of counsel and malpractice).

      The Court also noted that the Complaint failed to comply with Federal Rule

of Civil Procedure 8(a)(2) because it was not a “short and plain statement of the

claim showing that the pleader is entitled to relief.” (Doc. 4 at 4–5.) Rather, it

consisted largely of legal argument and quotations from legal authority, and it

attached over 300 pages of seemingly random documents. (See Doc. 1.)

      Plaintiff then filed the Amended Complaint (Doc. 5).           The undersigned

recommends that even liberally construed, the Amended Complaint, which is

substantially similar to the initial Complaint, does not cure the aforementioned

deficiencies. Thus, the undersigned recommends that the Motion be denied and

the case be dismissed.

      II.    Standard

      Pursuant to 28 U.S.C. § 1915(a)(1), the Court may allow a plaintiff to

proceed without prepayment of fees or costs where the plaintiff has demonstrated

through the filing of an affidavit that she is “unable to pay such fees or give security

therefor.” 28 U.S.C. § 1915(a)(1). Even assuming that the Motion sufficiently

demonstrates that Plaintiff meets the financial criteria and is therefore entitled to

proceed in forma pauperis, when such a motion is filed, the Court is also obligated

to review the case pursuant to 28 U.S.C. § 1915(e)(2) and to dismiss the case if it

determines that the action “(i) is frivolous or malicious; (ii) fails to state a claim on
                                           3
Case 3:20-cv-01387-HES-JBT Document 6 Filed 03/01/21 Page 4 of 7 PageID 655




which relief may be granted; or (iii) seeks monetary relief against a defendant who

is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B). The Court must also

dismiss sua sponte an action if, at any time, it determines that it lacks subject

matter jurisdiction. Fed. R. Civ. P. 12(h)(3).

      To avoid a dismissal, the “complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007)).     “Labels and conclusions” or “a formulaic recitation of the

elements of a cause of action” that amount to “naked assertions” will not do. Id.

      While pleadings submitted by a pro se plaintiff Aare held to a less stringent

standard than pleadings drafted by attorneys and will, therefore, be liberally

construed,@ Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998)

(per curiam), A[a] [pro se] complaint that fails to articulate claims with sufficient

clarity to allow the defendant to frame a responsive pleading constitutes a >shotgun

pleading.= . . . prohibited by Rule 8(a)(2).@ Lampkin-Asam v. Volusia Cty. Sch. Bd.,

261 F. App=x 274, 277 (11th Cir. 2008). 4 As such, even pro se complaints that are


      4   Although unpublished Eleventh Circuit decisions are not binding precedent, they
may be persuasive authority on a particular point. See, e.g., Searcy v. R.J. Reynolds
Tobacco Co., 902 F.3d 1342, 1355 (11th Cir. 2018) (AUnpublished cases do not constitute
binding authority and may be relied on only to the extent they are persuasive.@). Rule
32.1 of the Federal Rules of Appellate Procedure expressly allows citation to federal
judicial unpublished dispositions that have been issued on or after January 1, 2007. Fed.
R. App. P. 32.1(a).

                                           4
Case 3:20-cv-01387-HES-JBT Document 6 Filed 03/01/21 Page 5 of 7 PageID 656




Adisjointed, repetitive, disorganized and barely comprehensible@ may be

dismissed. Id. at 276.

      III.   Analysis

      The undersigned recommends that, even liberally construed, the Amended

Complaint does not meet the above requirements and fails to cure the deficiencies

set forth in the Court’s prior Order. The allegations in the Amended Complaint are

substantially similar to those in the initial Complaint, i.e., that Plaintiff’s court-

appointed attorney in her state court criminal case violated her constitutional rights

by having her found incompetent, resulting in her lengthy stay in a “mental

institution.” (Doc. 5.) In response to the Court’s prior Order, Plaintiff merely alleges

that, because Defendant is a private attorney and not a state actor, her claims are

brought under the U.S. Constitution and not under section 1983. (Id. at 1–2.)

      “The amendments to the U.S. Constitution do not allow freestanding claims

pursuant to the amendments. Instead, any cause of action for violation of the

amendments must be brought through 42 U.S.C. § 1983.” Tani v. Walter Energy,

Inc., Case No. 2:14-cv-890-WMA, 2014 WL 6473441, at *3 (N.D. Ala. Nov. 18,

2014) (dismissing constitutional claims against private parties). Thus, to the extent

Plaintiff attempts to bring claims against Defendant directly under the U.S.

Constitution, the undersigned recommends that these claims are not cognizable.

Moreover, as set forth above, the undersigned recommends that Plaintiff fails to


                                           5
Case 3:20-cv-01387-HES-JBT Document 6 Filed 03/01/21 Page 6 of 7 PageID 657




state a claim under section 1983 because she has not sufficiently alleged that

Defendant was acting under color of state law. 5 See Witmer, 2006 WL 8440162,

at *1. Additionally, to the extent Plaintiff is attempting to state a claim for legal

malpractice, the undersigned recommends that such a claim is not cognizable

under section 1983. 6 See id. (“Witmer’s claims under the Sixth and Fourteenth

Amendment essentially amount to allegations of malpractice, which is not

cognizable as a Section 1983 claim.”). In short, the undersigned recommends that

Plaintiff’s allegations are insufficient to state any claim for relief. 7

       Further, Plaintiff has largely failed to cure the technical deficiencies noted in

the Court’s prior Order. For example, the Amended Complaint still attaches nearly

300 pages of exhibits, which is inconsistent with Rule 8(a)(2). (See Doc. 5.)

Additionally, the Amended Complaint still contains lengthy explanations of legal

authority even though Plaintiff was previously instructed that this is inappropriate



       5 Plaintiff has not sufficiently alleged that Defendant “engaged in a conspiracy with
state actors” as required to show that he acted under color of state law. See Witmer,
2006 WL 8440162, at *2. Plaintiff’s allegations that Defendant conspired with two doctors
to have her found incompetent are entirely conclusory and thus insufficient. (See Doc. 5
at 7, 13–14.)
       6Any such claim would also likely be barred by Florida’s “exoneration rule,” which
requires that before bringing a malpractice claim, a “criminal defendant must obtain
appellate or postconviction relief” and “prove his or her actual innocence of the crimes
charged.” See Cira v. Dillinger, 903 So. 2d 367, 370–71 (Fla. Dist. Ct. App. 2005).
       7To the extent any of Plaintiff’s claims may be construed as state law claims, she
has not alleged diversity jurisdiction.
                                             6
Case 3:20-cv-01387-HES-JBT Document 6 Filed 03/01/21 Page 7 of 7 PageID 658




in a complaint. (Id.; Doc. 4 at 4–5.) In sum, Plaintiff has failed to cure the

deficiencies identified in the prior Order.

       IV.    Conclusion

       Accordingly, it is respectfully RECOMMENDED that:

       1.     The Motion (Doc. 2) be DENIED.

       2.     The case be DISMISSED.

       3.     The Clerk of Court be directed to terminate any pending motions and

close the file.

       DONE AND ENTERED in Jacksonville, Florida, on March 1, 2021.




Copies to:

The Honorable Harvey E. Schlesinger
Senior United States District Judge

Pro se Plaintiff




                                              7
